Citation Nr: 0929884	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left shoulder 
bursitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis.

(The issues of entitlement to service connection for left 
shoulder bursitis and arthritis are the subject of a separate 
decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  

In a September 2005 decision, the Board, in pertinent part, 
denied the Veteran's claims for service connection for 
arthritis and bursitis of the left shoulder.  The Veteran 
appealed that decision.

In October 2008, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), vacated the 
September 2005 Board decision and remanded the case to the 
Board for further proper notice, further development, and 
readjudication.

In a July 2008 decision, the Board, apparently unaware of the 
then ongoing appeal from the September 2005 decision, 
addressed two issues (whether new and material evidence had 
been received to reopen claims for service connection for 
arthritis and bursitis of the left shoulder) that were not 
properly on appeal as those underlying service connection 
claims were part of the appeal before the Court.

In order to ensure due process, the Board is vacating that 
part of its July 2008 decision that addressed the issues 
related to service connection for arthritis and bursitis of 
the left shoulder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The portions of the July 25, 2008, Board decision that 
addressed the issues of whether new and material evidence had 
been received to reopen claims of entitlement to service 
connection for arthritis and left shoulder bursitis 
improperly addressed issues were not properly before the 
Board.


CONCLUSION OF LAW

The portions of the July 25, 2008, Board decision that 
addressed the issues of whether new and material evidence had 
been received to reopen claims of entitlement to service 
connection for arthritis and left shoulder bursitis are 
vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellate decision may be vacated by the Board at any time 
upon the request of the Veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Board's 
July 25, 2008, decision addressed two issues (whether new and 
material evidence had been received to reopen claims for 
service connection for arthritis and bursitis of the left 
shoulder) that were not properly on appeal as the underlying 
claims for service connection were part of an ongoing appeal 
before the Court.  Accordingly, in order to prevent prejudice 
to the Veteran, the portions of the Board decision addressing 
the issues of whether new and material evidence had been 
received to reopen claims for service connection for 
arthritis and bursitis of the left shoulder must be vacated. 



ORDER

The portions of the July 25, 2008, Board decision addressing 
the issues of whether new and material evidence had been 
received to reopen claims for service connection for 
arthritis and bursitis of the left shoulder are vacated.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


